STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     June 16, 2016
               Plaintiff-Appellant,

v                                                                    No. 328740
                                                                     Mackinac Circuit Court
RICHARD ALLAN MCKENZIE, JR.,                                         LC No. 15-003602

               Defendant-Appellee.


Before: MARKEY, P.J., and OWENS and BOONSTRA, JJ.

BOONSTRA (concurring).

        I fully concur in the majority opinion, and additionally incorporate the reasoning set forth
in my concurring in part and dissenting in part opinion in People v Henry (After Remand), 305
Mich. App. 127, 163-191; 854 NW2d 114 (2014) (BOONSTRA, J., concurring in part and
dissenting in part).



                                                             /s/ Mark T. Boonstra




                                                -1-